BELSOME, J.,
concurs with reasons.
Ill respectfully concur in the result reached by the majority opinion, but write separately to more specifically address the manner in which the hearing procedure implemented by the City violates due process. The fact that the hearing officers are paid by the City may give rise to some concern, but the overriding due process concerns rest with the multiple roles the hearing officer fulfills in the performance of his duties. During the hearings, the hearing officer presents the evidence against the citizen by way of a video tape of the alleged infraction. Further, the hearing officer also elicits a self-incriminating affidavit from the citizen and determines if any further evidence will be allowed. Then, as the trier of fact, the hearing officer presumably weighs the evidence to determine whether the City or the citizen will prevail. I find that this commingling of prosecutorial and adjudicative functions violate the citizen’s constitutional right to due process. See, Allen v. Louisiana State Bd. of Dentistry, 543 So.2d 908 (La.1989).